Paterson, J., concurring.
I concur. No order was made striking out the cross-complaint; but the court finds it was withdrawn. Assuming, however, that it is still a part of the record, and that the court erred in admitting evidence to contradict the defendant’s allegation that the water flowing from the spring formed a natural watercourse, there are no specifications of error. *621The appellant’s contention, therefore, cannot be considered.
The findings support the judgment, and there is no specification as to the insufficiency of the evidence to support any of the findings. The failure of the court to find on all the issues is not assigned as ground for a new trial, — it is not alleged that the decision is against law. As the facts found support the judgment, the failure of the court to find on any issue not necessary to support the judgment cannot be considered on the appeal from the judgment. (Winslow v. Gohrensen, 88 Cal. 450.)